United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 2, 2019            Decided September 15, 2020

                        No. 18-5284

                 CASSANDRA M. MENOKEN,
                       APPELLANT

                              v.

                      JANET DHILLON,
                         APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:16-cv-02480)


    Cassandra M. Menoken, pro se, argued the cause and filed
the briefs for appellant.

   Johnny H. Walker, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Jessie K. Liu,
U.S. Attorney, and R. Craig Lawrence, Assistant U.S.
Attorney.

    Matthew M. Collette and R. Craig Kitchen were on the brief
for amicus curiae R. Craig Kitchen in support of appellant.
                                2

    Before: MILLETT , WILKINS, and RAO, Circuit Judges.

    Opinion for the Court filed by Circuit Judge RAO.

    RAO, Circuit Judge: Cassandra Menoken worked as an
attorney for the Equal Employment Opportunity Commission
(“EEOC”) from 1982 until 2019. In 2016, Menoken filed a
lawsuit against the EEOC alleging that the agency—in its
capacity as her employer—had subjected her to a hostile work
environment in violation of Title VII of the Civil Rights Act,
42 U.S.C. §§ 2000e et seq., and had violated her rights under
the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq. The
district court dismissed Menoken’s complaint in its entirety for
failure to state a claim and subsequently denied her motion for
reconsideration. We find that the district court erred in
dismissing Menoken’s retaliatory hostile work environment
claim under Title VII, as well as her interference and
reasonable accommodation claims under the Rehabilitation
Act. We therefore reverse and remand these claims to the
district court. Because we conclude the district court properly
dismissed Menoken’s confidentiality and medical inquiries
claims, we affirm that part of the district court’s order.

                                I.

    Menoken’s primary claim was that the EEOC violated Title
VII by engaging in a multi-year pattern of harassment and
hostility in retaliation for her filing various anti-discrimination
and retaliation claims against the Office of Personnel
Management (“OPM”), the Social Security Administration,
and the Department of Health and Human Services beginning
in 1994. Menoken alleged that the EEOC’s persistently hostile
behavior caused her to experience and seek medical treatment
for “depression, acute stress, severe hypertension and
‘complex’ post-traumatic stress disorder.” Am. Compl. ¶ 21.
                              3

    As a result of these medical conditions, Menoken sought a
reasonable accommodation from the EEOC under the
Rehabilitation Act, which requires that federal employers such
as the EEOC accommodate individuals with disabilities under
the same standards as the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12111 et seq. The EEOC denied
Menoken’s request for a reasonable accommodation. In her
complaint, Menoken raised four separate claims under the
Rehabilitation Act: First, the EEOC unlawfully denied her
request for a reasonable accommodation for a known disability
(“the reasonable accommodation claim”); second, the EEOC
violated the Act’s restrictions on conducting inquiries into an
employee’s medical condition (“the medical inquiries claim”);
third, the EEOC violated the Act’s confidentiality
requirements for employee medical records (“the
confidentiality claim”); and fourth, the EEOC unlawfully
interfered with Menoken’s attempt to exercise rights protected
under the Act (“the interference claim”).

    The EEOC moved to dismiss Menoken’s complaint or, in
the alternative, for summary judgment. The district court
dismissed the complaint in its entirety for failure to state a
claim. See Menoken v. Lipnic, 300 F. Supp. 3d 175, 190
(D.D.C. 2018). The court allowed for refiling of the Title VII
claim but dismissed the Rehabilitation Act claims with
prejudice because each suffered from deficiencies that could
not be cured through amendment. Id. at 185–90.

   Menoken then filed a motion for reconsideration of the
Rehabilitation Act claims, which the district court denied.
Menoken v. Lipnic, 318 F. Supp. 3d 239, 241 (D.D.C. 2018)
(“Reconsideration Decision”). Among other things, Menoken
challenged the district court’s holding that there is no
cognizable claim for “interference” under the Rehabilitation
Act separate and apart from a claim for reasonable
                               4

accommodation. In its decision denying the motion, the court
acknowledged the relevant statutory language of the Act
prohibiting unlawful interference, but concluded that this
section was treated as a retaliation provision and that Menoken
had failed to establish a prima facie case of retaliation. Id. at
244–45.

    This timely appeal followed. Following oral argument, the
court ordered supplemental briefing on (1) the proper legal
standard for an interference claim under 42 U.S.C. § 12203(b),
and (2) whether the amended complaint stated a claim for
interference under the proper standard. Because Menoken was
proceeding pro se, we appointed R. Craig Kitchen as amicus
curiae to present arguments in support of Menoken. He has
ably discharged those responsibilities.

                               II.

    On appeal, Menoken challenges both the district court’s
dismissal of the Title VII and Rehabilitation Act claims alleged
in her complaint and its denial of her motion for
reconsideration of the Rehabilitation Act claims. We review de
novo the district court’s dismissal pursuant to Federal Rule of
Civil Procedure 12(b)(6), “accept[ing] as true all of the
complaint’s factual allegations and draw[ing] all reasonable
inferences in favor of the plaintiff[].” Owens v. BNP Paribas,
S.A., 897 F.3d 266, 272 (D.C. Cir. 2018). As a general rule, we
review a district court’s denial of a motion for reconsideration
for abuse of discretion; however, because the district court’s
reconsideration decision relied on a different legal theory to
dismiss Menoken’s interference claim under the Rehabilitation
Act, we review that claim de novo. See Dyson v. District of
Columbia, 710 F.3d 415, 419–20 (D.C. Cir. 2013). Applying
these standards, we consider each of Menoken’s claims in turn.
                                5

                                A.

    Menoken first contends that the district court erred by
dismissing her retaliatory hostile work environment claim
under Title VII. In her amended complaint, Menoken alleged
that the EEOC violated Title VII by subjecting her to a hostile
work environment in retaliation for engaging in activity
protected by Title VII—namely, the discrimination and
retaliation claims Menoken had filed against various federal
agencies over the years.

     To state a retaliation claim under Title VII, a plaintiff must
allege: “(1) [she] engaged in protected activity; (2) [she] was
subjected to an adverse employment action; and (3) there was
a causal link between the protected activity and the adverse
action.” Baird v. Gotbaum, 792 F.3d 166, 168 (D.C. Cir. 2015)
(quoting Hairston v. Vance-Cooks, 773 F.3d 266, 275 (D.C.
Cir. 2014)) (“Baird II”). A plaintiff may bring a “special type
of retaliation claim based on a ‘hostile work environment’” by
alleging a series of “individual acts that may not be actionable
on [their] own but become actionable due to their cumulative
effect.” Id. (cleaned up). The acts in question must be both
“adequately linked such that they form a coherent hostile
environment claim,” and “of such severity or pervasiveness as
to alter the conditions of … employment and create an abusive
working environment.” Id. at 168–69 (cleaned up). To
determine whether a group of alleged acts is sufficiently linked,
courts often consider whether the acts in question “involve[d]
the same type of employment actions, occur[ed] relatively
frequently, and [were] perpetrated by the same managers.” Id.
at 169. When assessing whether the acts were severe and
pervasive enough to constitute a hostile work environment, a
court considers “the frequency of the discriminatory conduct;
its severity; whether it is physically threatening or humiliating,
or a mere offensive utterance; and whether it unreasonably
                               6

interferes with an employee’s work performance.” Harris v.
Forklift Sys., Inc., 510 U.S. 17, 23 (1993).

    Menoken pointed to events that took place between 2002
and 2013 to support her allegations of a hostile work
environment. She alleged that between 2002 and 2007, the
EEOC and OPM worked together to retaliate against her and
to undermine her pending EEOC appeals. She further alleged
a series of incidents in 2013 involving anomalies related to her
compensation and benefits, all of which were alleged to
involve Menoken’s supervisor, Carlton Hadden, and the
EEOC’s human resources director, Lisa Williams.

    The district court found that the events before 2013 did not
state a plausible hostile work environment because Menoken
failed to allege that these events “were sufficiently linked, let
alone [that] they should be linked with much later events in
2013.” Menoken, 300 F. Supp. 3d at 189. We agree with the
district court’s conclusion that the events and conduct alleged
to have occurred between 2002 and 2007 were insufficiently
linked to form the coherent hostile work environment
necessary to support a retaliation claim. Cf. Baird II, 792 F.3d
at 168–69.

    The district court then found that the allegations regarding
problems with Menoken’s pay and benefits in 2013 “may be
sufficiently cohesive to undergird a hostile work environment
allegation,” but were not “sufficiently severe or pervasive” to
have “interfere[d] with [Menoken’s] work performance.”
Menoken, 300 F. Supp. 3d at 190 (quoting Harris, 510 U.S. at
23). In particular, the court noted that all of the alleged
incidents took place while Menoken “was on voluntary leave,
when she was performing no work to disrupt and was not in the
workplace to suffer any hostility,” and that therefore she could
not establish “that her ability to perform work for the EEOC
                                7

was disrupted” as a result of these incidents. Id.

    We disagree with the court’s determination that the alleged
pay and benefits-related issues in 2013 were insufficiently
severe as a matter of law to have interfered with Menoken’s
work performance. As an initial matter, the district court
incorrectly maintained that incidents that took place while
Menoken was on leave could not support a retaliatory hostile
work environment claim. Our court has explicitly “reject[ed] a
per se rule against considering incidents alleged to have
occurred while an employee was physically absent from the
workplace.” Greer v. Paulson, 505 F.3d 1306, 1314 (D.C. Cir.
2007). Accordingly, courts should consider “any negative
actions the employer takes during the [employee’s] absence”
when assessing whether a plaintiff has plausibly alleged a
hostile work environment. Id. Here, Menoken alleged not only
that Hadden engaged in conduct that resulted in anomalies in
her payroll account, but that both Hadden and Williams
ignored Menoken’s attempts to communicate about the
anomalies that resulted in the denial of compensation and the
threatened loss of health insurance. Menoken further alleged
that she “began experiencing heightened anxiety in the wake
of” these incidents. Am. Compl. ¶ 115. These allegations did
not describe the kind of “ordinary tribulations of the
workplace” that courts have refused to find actionable. Brooks
v. Grundmann, 748 F.3d 1273, 1277–78 (D.C. Cir. 2014)
(citations omitted). To the contrary, an employer’s deliberate
attempts to affect an employee’s finances and access to
healthcare strike us as precisely the type of conduct that “might
have dissuaded a reasonable worker from making or supporting
a charge of discrimination.” Baird v. Gotbaum, 662 F.3d 1246,
1249 (D.C. Cir. 2011) (quoting Burlington N. & Santa Fe Ry.
Co. v. White, 548 U.S. 53, 68 (2006)) (“Baird I”).

   Therefore, we reverse the district court’s decision
                                8

dismissing Menoken’s retaliatory hostile work environment
claim under Title VII for events occurring in 2013. On remand,
the district court may consider any additional arguments raised
by the EEOC in favor of dismissal that the court did not
previously reach. See EEOC Br. 33–34, 37.

                               B.

    Menoken next argues that the district court erred in
dismissing her claim that the EEOC violated the Rehabilitation
Act by refusing to grant her request for a reasonable
accommodation. The Rehabilitation Act incorporates
provisions of the ADA that require employers to “mak[e]
reasonable accommodations to the known physical or mental
limitations of an otherwise qualified individual with a
disability.” 42 U.S.C. § 12112(b)(5)(A) (incorporated by
reference in 29 U.S.C. § 791(f)). To state a claim for a violation
of the Rehabilitation Act’s reasonable accommodation
requirements, a plaintiff must allege that “(i) she was disabled
within the meaning of the Rehabilitation Act; (ii) her employer
had notice of her disability; (iii) she was able to perform the
essential functions of her job with or without reasonable
accommodation; and (iv) her employer denied her request for
a reasonable accommodation of that disability.” Solomon v.
Vilsack, 763 F.3d 1, 9 (D.C. Cir. 2014) (citations omitted).

    In her amended complaint, Menoken alleged that she
suffered and sought medical treatment for physical and mental
injuries resulting from the hostile work environment and
sought a reasonable accommodation for those disabilities in
2012. In particular, the complaint alleged that “[o]n or about
September 11, 2012,” Menoken requested an appointment with
the EEOC’s disability program manager to discuss her “need
for a reasonable accommodation.” Am. Compl. ¶ 92. The
complaint did not describe the precise type of accommodation
                               9

Menoken requested, except to say that she “suggested several
accommodation options in 2012.” Id. ¶ 99.

    In its motion to dismiss and/or for summary judgment, the
EEOC attached a copy of a form titled “Confirmation of
Request for Reasonable Accommodation,” which was dated
September 11, 2012, and which listed “Cassandra M.
Menoken” as the applicant. A-068 (“Confirmation Form”).
Under the “Type of Accommodation Requested,” the form
indicated: “Paid leave for 6 months or until such time as my
discrimination complaints are adjudicated (whichever is
longer).” The EEOC also included a copy of a letter from Dr.
Karin Huffer to the EEOC’s disability program manager dated
September 25, 2012, which diagnosed Menoken’s medical
condition and offered the physician’s view that “the
accommodation that would be most effective … would be for
EEOC to grant leave for six months or the period that
[Menoken’s] EEOC cases remain pending, whichever is
longer.” A-072 (“Huffer Letter”). The EEOC argued these
documents demonstrated that Menoken requested “indefinite
paid leave” as an accommodation for her disability. A-052–53.
In response, Menoken filed a declaration (attached to her
opposition to the EEOC’s motion) in which she “den[ied]
EEOC’s assertion that [she] requested ‘indefinite’ paid leave,”
and averred that she had also “suggested as an accommodation
that alternative arrangements be made for [her then-pending]
OPM appeals or that [she] be temporarily reassigned to another
position.” A-109.

    In analyzing the reasonable accommodation claim, the
district court noted the absence of allegations in the complaint
about the precise accommodation Menoken requested, but
explained that it could consider both the Confirmation Form
and the Huffer Letter in connection with the EEOC’s motion
to dismiss because both were “documents ‘upon which the
                              10

plaintiff’s complaint necessarily relies.’” Menoken, 300 F.
Supp. 3d at 186 (quoting Ward v. D.C. Dep’t of Youth Rehab.
Servs., 768 F. Supp. 2d 117, 119–20 (D.D.C. 2011)). The
district court found that “[b]y their clear terms,” both
documents “asked for paid leave for so long as Ms. Menoken’s
then-current EEO complaints were pending.” Id. Accordingly,
the court held that Menoken failed to allege she was a
“qualified individual” because “the very accommodation [she]
requested was to not perform the necessary functions of her
position for so long as her EEO charges were pending, which
is the exact opposite of showing that she was qualified to
perform her job with an accommodation.” Id. The court further
held that Menoken’s request for “paid leave for an extended
period of unknown duration was not reasonable” as a matter of
law. Id. at 187. Accordingly, it dismissed the claim with
prejudice.

    We hold the district court erred by treating the
Confirmation Form and Huffer Letter as definitive proof that
the only accommodation Menoken sought was “an uncertain
and indefinite amount of paid leave.” Id. at 186. On their face,
these documents reflect only that at one point in the reasonable
accommodation process Menoken proposed paid leave as one
accommodation option. She alleged, however, that she
“suggested several accommodation options in 2012,” Am.
Compl. ¶ 99, and filed a declaration averring that she had also
proposed temporary reassignment or an alternative appeals
process as possible accommodations, A-109.

    In considering claims dismissed pursuant to Rule 12(b)(6),
we accept a plaintiff’s factual allegations as true and draw all
reasonable inferences in a plaintiff’s favor. Owens, 897 F.3d at
272. Applying this standard, the district court erred by relying
on two documents outside the complaint as dispositive
evidence of the nature of Menoken’s accommodation request.
                               11

Accordingly, we reverse the district court’s dismissal of the
reasonable accommodation claim and remand for further
consideration of Menoken’s reasonable accommodation
allegations.

                               C.

     Menoken also contends the district court erred by
dismissing her claim that the EEOC unlawfully interfered with
her exercise of rights protected under the Rehabilitation Act. In
its initial decision granting the EEOC’s motion to dismiss, the
district court held that unlawful interference “is not cognizable
as a separate claim under [the Rehabilitation Act],” and that a
plaintiff may challenge only a wrongful denial of a reasonable
accommodation request, not the sufficiency of the process
relating to such a request. Menoken, 300 F. Supp. 3d at 188.

    In her motion for reconsideration, Menoken argued the
district court erred in its finding that the Rehabilitation Act
does not recognize an interference claim “‘separate and
distinct’ from a claim alleging failure to reasonably
accommodate.” A-155. She pointed to a distinct provision of
the ADA that covers interference specifically, see 42 U.S.C.
§ 12203(b) (incorporated by reference in 29 U.S.C. § 791(f)),
and argued that her complaint stated an independent claim for
interference with the exercise of her statutorily protected right
to seek a reasonable accommodation.

    In denying the motion for reconsideration, the district court
acknowledged that 42 U.S.C. § 12203(b) makes it unlawful for
a federal employer “to coerce, intimidate, threaten or interfere
with any individual” in the exercise or enjoyment of “any right
granted” under the statute. Reconsideration Decision, 318 F.
Supp. 3d at 244 (quoting 42 U.S.C. § 12203(b)) (emphasis
added). But the court then concluded that section 12203(b) “is
                                   12

treated as a retaliation provision in this jurisdiction,” and that
Menoken’s complaint failed to plausibly allege that the EEOC
retaliated against her for exercising her right to request a
reasonable accommodation. Id. (citing Doak v. Johnson, 798
F.3d 1096, 1099 (D.C. Cir. 2015)).

     Our court has not previously addressed the proper standard
for analyzing interference claims under section 12203(b). We
ordered supplemental briefing from the parties and the court-
appointed amicus on this question, and now conclude that the
district court erred by treating section 12203(b) as an anti-
retaliation provision. This conclusion is compelled by a
straightforward reading of the statute, which includes separate
provisions prohibiting retaliation and interference. Section
12203(a)—titled “Retaliation”—proscribes retaliation on the
basis of statutorily protected activity, while section 12203(b)—
titled “Interference, coercion, or intimidation”—prohibits
“coerc[ion], intimidat[ion], threat[s], or interfer[ence] with” an
employee in the exercise of statutorily protected rights.1 The

1
    42 U.S.C. § 12203(a)–(b) provides in full:
      (a) Retaliation
          No person shall discriminate against any individual because
          such individual has opposed any act or practice made
          unlawful by this chapter or because such individual made a
          charge, testified, assisted, or participated in any manner in
          an investigation, proceeding, or hearing under this chapter.
      (b) Interference, coercion, or intimidation
          It shall be unlawful to coerce, intimidate, threaten, or
          interfere with any individual in the exercise or enjoyment of,
          or on account of his or her having exercised or enjoyed, or
          on account of his or her having aided or encouraged any
          other individual in the exercise or enjoyment of, any right
          granted or protected by this chapter.
                                  13

statute’s text and structure reinforce that retaliation and
interference are distinct protections. It would unnecessarily
render section 12203(b) surplusage if we were to treat it as
nothing more than another prohibition on retaliation. See, e.g.,
TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“We are
reluctant to treat statutory terms as surplusage in any setting.”
(citation and quotation marks omitted)).

    Having determined that section 12203(b) does not operate
as a retaliation provision subject to Title VII’s burden-shifting
framework, the question that follows is what framework courts
should apply when analyzing interference claims under section
12203(b). The parties offer different answers to that question.
Amicus, joined by Menoken, contends that we should adopt the
standards for section 12203(b) claims endorsed by the Seventh
Circuit in Frakes v. Peoria School District No. 150, 872 F.3d
545 (7th Cir. 2017), and the Ninth Circuit in Brown v. City of
Tucson, 336 F.3d 1181 (9th Cir. 2003). Br. of Amicus Curiae
8–9. Both courts concluded that interference claims under the
ADA should draw on case law interpreting and applying the
anti-interference provision of the Fair Housing Act (“FHA”),
42 U.S.C. § 3617,2 which uses language identical to section
12203(b). See Frakes, 872 F.3d at 550; Brown, 336 F.3d at
1191.

    The EEOC, on the other hand, argues that we should “adopt
a standard that tracks the specific statutory language” of section

2
    42 U.S.C. § 3617 provides:
          It shall be unlawful to coerce, intimidate, threaten, or
          interfere with any person in the exercise or enjoyment of, or
          on account of his having exercised or enjoyed, or on account
          of his having aided or encouraged any other person in the
          exercise or enjoyment of, any right granted or protected by
          section 3603, 3604, 3605, or 3606 of this title.
                               14

12203(b) by requiring plaintiffs to allege “that the employer (1)
coerced, intimidated, threatened, or interfered with any
individual (2) (a) in the exercise or enjoyment of, or (b) on
account of his or her having exercised or enjoyed, or (c) on
account of his or her having aided or encouraged any other
individual in the exercise or enjoyment of, (3) any right granted
or protected by this chapter.” EEOC Supp. Br. 4. To provide
substance to that standard, the EEOC urges us to look not only
to case law interpreting the FHA, but also to cases analyzing
interference claims under the National Labor Relations Act
(“NLRA”), 29 U.S.C. §§ 151 et seq., and the Family Medical
Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.

    There is significant overlap in the tests advocated by the
parties. The primary substantive difference is that the test
advocated by amicus and Menoken requires plaintiffs to allege
an employer’s discriminatory intent, see Frakes, 872 F.3d at
551, while the EEOC’s proposed framework directs courts to
focus on how a reasonable employee would have understood
the employer’s action. The parties otherwise seem to agree on
the basic elements of a section 12203(b) claim, and both also
cite the Ninth Circuit’s decision in Brown for the proposition
that the term “interfere” under section 12203(b) cannot be
construed “so broad[ly] as to prohibit any action whatsoever
[that] in any way hinders a member of a protected class.”
Brown, 336 F.3d at 1192 (cleaned up). Compare EEOC Supp.
Br. 8 with Br. of Amicus Curiae 9.

    We need not adopt a particular standard for section
12203(b) claims in this case, nor determine the precise
requirements for actionable interference under the statute,
because Menoken’s complaint when read as a whole stated a
claim for unlawful interference under either proposed standard.
The Amended Complaint described a “10 year pattern of
hostile and adverse treatment rooted in [the EEOC’s]
                               15

antagonism towards [Menoken’s]” protected activities under
Title VII. Am. Compl. ¶ 27. Menoken alleged that, as a result
of this persistently hostile behavior by her employer, she
suffered significant physical and mental injuries, including
“depression, acute stress, severe hypertension and ‘complex’
post-traumatic stress disorder.” Id. ¶ 21. Accordingly, she
alleged that she exercised her statutorily protected right to
request that her employer provide a reasonable accommodation
for her disability. Id. ¶¶ 25, 92–100. Menoken maintained that
although the EEOC official responsible for handling this
request was “aware[] of [Menoken’s] weakened state,
medically and emotionally,” id. ¶ 97, the agency did not engage
in good faith to determine what accommodation might be
appropriate. Instead, Menoken alleged, the EEOC deliberately
delayed processing her request, id. ¶¶ 94–95, and then sought
to leverage her need for an accommodation to “extract legal
concessions to benefit EEOC”—namely, by offering to
“‘grant’ her reasonable accommodation request on the
condition that [she] execute a ‘general release’ absolving
EEOC of liability with respect to any claims arising from her
employment,” id. ¶¶ 96–97. Menoken further alleged that she
refused to accept this offer, which she viewed as “outrageous
and predatory,” id. ¶ 97, but nonetheless “suggested several
accommodation options”—all of which the EEOC rejected,
“offering no alternatives,” id. ¶ 99.

    Reading the complaint as a whole and affording Menoken
the benefit of all reasonable inferences, we find these
allegations sufficient to state a claim for unlawful interference.
As an initial matter, there is no dispute the complaint alleged
that Menoken engaged in statutorily protected activity by
requesting a reasonable accommodation for a disability, or that
she was actively engaged in asserting those rights at the time
the alleged interference occurred. See 42 U.S.C. § 12203(b).
On the facts alleged at the pleading stage, we also find the
                              16

EEOC’s efforts to delay processing Menoken’s reasonable
accommodation request and to persuade her to accept a
settlement offer as a condition of granting her requested
accommodation constituted at least a plausible claim of
actionable interference with Menoken’s rights under the
Rehabilitation Act.

    The EEOC argues that accepting Menoken’s allegations
would require us to adopt an expansive interpretation of
“interference” that “would conflict with the requirement that
both employers and accommodation-seeking employees
engage in a ‘flexible give-and-take … so that together they can
determine what accommodation would enable the employee to
keep working.’” EEOC Supp. Br. 7–8 (quoting Ward v.
McDonald, 762 F.3d 24, 32 (D.C. Cir. 2014)). We share the
EEOC’s concerns about construing interference in such a way
as to undermine the iterative reasonable accommodation
process, and we are mindful of the need to avoid reading
section 12203(b) so broadly that it would “prohibit any action
whatsoever [that] in any way hinders a member of a protected
class.” Brown, 336 F.3d at 1192 (cleaned up). Our disposition
of this case should not be read to suggest that allegations of a
delay or a proposed settlement offer during the reasonable
accommodation process necessarily amount to unlawful
interference. Rather, our conclusion follows from reading “the
allegations of the complaint as a whole.” Matrixx Initiatives,
Inc. v. Siracusano, 563 U.S. 27, 47 (2011). Giving Menoken
the benefit of reasonable inferences, the complaint described
the nature of her disability, the EEOC’s persistent and
intentional efforts to undermine her exercise of statutorily
protected rights, and the EEOC’s apparent failure to engage
with Menoken in good faith to identify a reasonable
accommodation. Accordingly, we reverse the district court’s
dismissal of the interference claim and remand for further
consideration of Menoken’s interference allegations.
                               17

                               D.

    Finally, we hold that the district court properly dismissed
Menoken’s medical inquiries and confidentiality claims under
the Rehabilitation Act and that the court did not abuse its
discretion in denying her request for reconsideration of these
claims. The Act prohibits covered entities, including the
EEOC, from “mak[ing] inquiries of an employee as to whether
such employee is an individual with a disability or as to the
nature or severity of the disability, unless such … inquiry is
shown to be job-related and consistent with business
necessity.” 42 U.S.C. § 12112(d)(4)(A) (incorporated by
reference in 29 U.S.C. § 791(f)). The statute further provides
that “information obtained regarding the medical condition or
history of [an employee]” must be “treated as a confidential
medical record.” Id. § 12112(d)(3)(B), (4)(C). Menoken
alleged that the EEOC violated these provisions by
“monitoring, and making public, [her] confidential medical
information.” Am. Compl. at 20. Specifically, Menoken
contended that “in or around early 2014, EEOC arranged for a
stranger, not employed by the government, to repeatedly access
and review medical information in [her] [Office of Workers’
Compensation Programs (“OWCP”)] file” and the EEOC
lacked a “legitimate business justification” for this action. Id.
¶¶ 43–47. The district court dismissed both the confidentiality
and medical inquiries claims, explaining that the complaint
contained no factual allegations suggesting that the EEOC
accessed Menoken’s OWCP file as part of an unlawful inquiry
into her medical condition.

   To state a claim for an unlawful medical inquiry, a plaintiff
must allege that the employer in fact conducted an
impermissible “inquiry into [the plaintiff’s] medical
condition.” Doe v. USPS, 317 F.3d 339, 343–44 (D.C. Cir.
2003). Menoken’s complaint contained no such allegation. The
                               18

only allegations that pertained to a medical inquiry by the
EEOC were those relating to Menoken’s request for a
reasonable accommodation in 2012. As the district court
explained, Menoken did not allege that the EEOC’s attempt to
access her OWCP files in 2014 bore any relation to its
consideration of her reasonable accommodation request more
than a year earlier. See Menoken, 300 F. Supp. 3d at 188. Even
if she had alleged the files were accessed in connection with
the accommodation request, such allegation alone would not
create a plausible inference that the EEOC engaged in an
unlawful inquiry. To the contrary, the Rehabilitation Act makes
clear that employers may conduct “inquiries into the ability of
an employee to perform job-related functions.” 42 U.S.C.
§ 12112(d)(4)(B). Because the complaint lacks any factual
allegations suggesting the EEOC attempted to access these
files to conduct an impermissible disability-related inquiry, this
claim must fail. See Doe, 317 F.3d at 345 (explaining that the
Rehabilitation Act’s medical inquiries and confidentiality
provisions apply where an employer is “trying to determine
whether [the employee] was unable to perform the functions of
[her] position” (citation and quotation marks omitted)).

    For similar reasons, Menoken’s confidentiality claim must
be dismissed. The Rehabilitation Act’s confidentiality
requirements attach to employee medical information that is
obtained in the course of a permissible medical inquiry. 42
U.S.C. § 12112(4)(B)–(C). As already explained, however,
Menoken failed to allege that the EEOC obtained her medical
records in the course of an inquiry into her medical condition.
Moreover, Menoken alleged that the files in question were
obtained by OWCP in connection with her occupational injury
claim in March 2014. Thus, the statutory obligation to treat
Menoken’s files “as a confidential medical record” rested with
OWCP, not the EEOC.
                              19

    In her motion for reconsideration, Menoken argued the
district court erred by treating her medical inquiries and
confidentiality claims as “‘tied’ to her reasonable
accommodation claim.” A-158. In its decision denying the
motion for reconsideration, however, the district court
explained that it had “analyzed [Menoken’s] ‘confidentiality’
and … unlawful access’ claims separate and apart from her
‘reasonable accommodation’ claim,” and that Menoken had
therefore “offer[ed] nothing to warrant reconsideration.”
Reconsideration Decision, 318 F. Supp. 3d at 243. We agree
that the district court in its initial decision analyzed the
sufficiency of the confidentiality and medical inquiries claims
independently of the reasonable accommodation claim. See
Menoken, 300 F. Supp. 3d at 184–89. Therefore, we find no
abuse of discretion in the court’s refusal to grant
reconsideration of these claims.

                            ***

    For the foregoing reasons, we affirm the district court’s
order dismissing Menoken’s confidentiality and medical
inquiries claims under the Rehabilitation Act and the court’s
order denying reconsideration of those claims. We reverse the
district court’s order dismissing Menoken’s retaliatory hostile
work environment claim under Title VII, and her reasonable
accommodation and interference claims under the
Rehabilitation Act, and remand these claims for further
proceedings consistent with this opinion.

                                                   So ordered.